Chief Judge Conway (concurring).
I agree with Judge Dye.
I should like to add a word about the reasons stated in the dissenting opinion for the passage of the act in question. I was in Chicago at a Conference of the Chief Justices at the time, within the last two years, when the nearly one hundred children, who had been burned to death in a school fire there, were buried. Anyone who witnessed any part of the tragedy on that day of sorrow would feel that one of the reasons for the adoption of the act was to prevent just such occurrences. Stupid or thoughtless young people can do as much harm to the defenseless as wicked ones.
I have not seen in the record any concession by anyone that the defendant was in the school for any good purpose. He had been warned previously to stay out of the school, in which he did not belong, nevertheless he returned. He was carrying a cigarette, and whether or not, at the moment, it was lighted or unlighted is not too important.
I do not think that the citations of cases involving railroad stations where people are accustomed to go to see their friends off on trains or to meet them is pertinent. Those places are public places—not school buildings crowded with children.